Opinión disidente del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 14 de abril de 1980
Aunque deseable por demás el resultado, no podemos suscribir la opinión del Tribunal. Se arriba a éste sacrifi-cando dos principios fundamentales de nuestro derecho registral — que subsisten aún bajo la nueva legislación — a saber, los de perdurabilidad de los asientos e inscripciones y la integridad de las notas del Registrador en el ejercicio de su competencia calificadora. Además, la vía en que actuamos no es adecuada. Veamos.
El principio de perdurabilidad, recogido en el Art. 77 de la Ley Hipotecaria de 1893, (1) exige la subsistencia de los asientos de inscripción hasta tanto sean cancelados por decreto expreso de los tribunales, luego de un juicio plenario en que sean oídos los que puedan tener algún interés en lo expuesto en el mismo. El principio es de aplicación en variados contextos. En Esso Standard Oil Co. v. Registrador, 88 D.P.R. 306, 312 (1963), se dejó claro que:
“El estado de derecho creado por inscripciones una vez verifi-cadas debe ser respetado [por el Registrador] hasta que sea modificado de algún modo conocido en derecho, pues de lo contrario *588constituiría ‘una arrogación de la facultad privativa de las cortes.... Los asientos extendidos en el Registro han de estimarse válidos en sí y en cuanto al acto inscrito, sean cuales fueren los vicios que se observen después hasta tanto los tribunales declaren su nulidad, no pudiendo ser anulados ni discutidos por el Registrador ni por sus superiores jerárquicos’ [cita omitida].” (Énfasis nuestro.)
En Berlingeri v. Registrador, 96 D.P.R. 706 (1968), quedó dramatizada la imposibilidad de este Tribunal de intervenir con una inscripción ya verificada, a través del recurso gubernativo, no importa lo craso del error reflejado en el asiento. En el presente caso estamos en el supuesto de nulidad de la inscripción por faltar el segundo de los requisitos expresados en el Art. 9 de la Ley de 1893 (30 L.P.R. A. see. 34). Lo que procedería sería solicitud judicial del interesado sobre cancelación total de la inscripción en juicio plenario, ello a falta de otorgamiento de escritura pública o documento auténtico consintiendo el favorecido por el asiento. Arts. 79 y 82 de la Ley Hipotecaria, 30 L.P.R. A. sees. 153 y 156 respecti-vamente, según enmendados. Finalmente, en De la Torre v. Registrador, 57 D.P.R. 681 (1940), en consonancia con el referido principio de perdurabilidad, resolvimos que no importan los errores o vicios en la inscripción por haberse infringido la ley, una vez practicada y firmada por el Registrador no puede éste cancelarla por corresponder dicha función a los tribunales de justicia.
La trayectoria expuesta, de la cual hoy el Tribunal se aparta con la esperanza de que sea de “excepción”, acaba con la doctrina que reconoce que una inscripción “es asiento principal, definitivo y de carácter positivo que se practica en los libros... y en el que se hace constar de un modo completo la constitución, transmisión, modificación de un derecho inmobi-liario”. Roca Sastre, Derecho Hipotecario, 1968, T. II, págs. 417-18. (Énfasis nuestro.) Además, tiende a afectar en gran medida la seguridad en la negociabilidad (2) de los documen-*589tos de crédito si este Tribunal tuviese facultad en recurso gubernativo para ordenar la cancelación de un asiento.
Nuestras funciones en una u otra vía, han sido siempre diferenciadas. Así, se ha tenido el cuidado de señalar que una resolución recaída en recurso gubernativo no es obligatoria para los tribunales de justicia en cuanto no media la formali-dad de un juicio, Martorell et al. v. J. Ochoa & Hno. et al., 23 D.P.R. 31 (1915), y sabido es que por dicha razón no constitu-yen jurisprudencia a seguirse por los tribunales. Sucn. Criado v. Martínez, et al., 25 D.P.R. 334 (1917).
Conflige de igual modo la opinión del Tribunal con la exigencia reiterada en múltiples decisiones de que el Registra-dor exponga de una sola vez en la nota los motivos y fundamentos para su actuación y que en alzada por la vía gubernativa, no puede alterar o añadir los mismos. Secs. 1 y 2 de la Ley de 1ro de marzo de 1902 (30 L.P.R.A. sees. 1771 y 1772); Fajardo Cabassa v. Registrador, 98 D.P.R. 187 (1969); Echevarría v. Registrador, 24 D.P.R. 87 (1916); Guánica Central v. Registrador, 23 D.P.R. 734 (1916). Este enfoque había sido expresado en la norma de que en la vía gubernativa debíamos limitarnos a revisar la calificación del Registrador y no a calificar en primera instancia. Collazo v. Registrador, 55 D.P.R. 445 (1939); Natl. City Bank v. Registrador, 46 D.P.R. 22 (1934); Calenti v. Registrador, 12 D.P.R. 8 (1907).
Los principios esbozados no pierden valor al entrar en vigor el nuevo régimen de derecho hipotecario. El de la nota única del Registrador se recoge en los Arts. 69 y 77, 5to párrafo de la nueva Ley. El efecto que tendría la norma sentada por la opinión del Tribunal sería el que este Tribunal en todo recurso gubernativo tuviera que escudriñar rigurosa y meticulosamente los títulos sin limitarse a lo expuesto en la nota del Registrador, para ir más allá en pos de una nueva calificación. Ello no tendría sentido bajo la nueva ley pues en ésta se dispone que la recalificación se le pida al Registrador mismo. No corresponde a este Tribunal. Art. 71.
La ampliación del ámbito de nuestra revisión en recurso gubernativo es igualmente peligrosa bajo la nueva Ley en *590cuanto a que en la misma se contempla el recurso no sólo para la denegación de títulos con cualquier tipo de defecto, sino también para cuando el Registrador inscriba pero “se [niegue] a reconocer en el asiento, cuando le sea solicitado, todo el valor y efecto legal del documento”. Art. 76. ¿Podría este foro, al resolver un recurso gubernativo — de aquel a quien se le ha inscrito su título pero se le niega parte de su valor y efecto legal — entrar a calificarlo antes de resolver lo estrictamente planteado y decidir ordenar la cancelación de la inscripción porque encontramos una falta que se le escapó al Registrador? Por las mismas razones que hoy exponemos, creemos que no.
Los principios cuya defensa asumimos operan en forma separada de la distinción entre faltas subsanables e insubsana-bles cuya eliminación, a fines de que solo entren títulos perfectos al Registro, es el intento primordial permeado en las innovaciones del legislador. En el empeño loable de purificar nuestro Registro, no podemos obviar la configura-ción que da solidez al esquema. (3) Mientras no entre en vigor el nuevo ordenamiento, seguiremos alentando como ya lo hemos hecho el que los Registradores en su discreción califiquen de insubsanables aquellos defectos en los títulos que por su preparación y experiencia sepan que ameritan se vede su entrada al Registro. Talcott Inter-Amer. Corp. v. Registrador, 104 D.P.R. 254 (1975); Royal Bank of Canada v. Registrador, 104 D.P.R. 400 (1975); P.R. Finance Corp. v. Registrador, 96 D.P.R. 150 (1968); Autoridad de Fuentes Fluviales v. Registrador, 62 D.P.R. 753 (1944). Ir más allá de eso en la forma en que lo hace la opinión del Tribunal, atenta contra todo el sistema registral inmobiliario.

(1) “Las inscripciones no se extinguen en cuanto a tercero sino por su cancelación o por la inscripción de la transferencia del dominio o derecho real inscrito a favor de otra persona.” 30 L.P.R.A. see. 151.


(2) Bajo el sistema vigente son perfectamente negociables los títulos inscritos con defectos subsanables y ello no impide la inscripción de títulos subsiguientes en que se transfiere el dominio de un inmueble o se grave el mismo. Bacó v. Registrador, 63 D.P.R. 697 (1944).


(3) Cossío y Corral, Instituciones de Derecfio Hipotecario, 1956, pág. 15:
.. un sistema, hipotecario no es otra cosa que el conjunto armónico de principios que aspira a producir, mediante la institución del Registro de la Propiedad, la necesaria seguridad al tráfico de los bienes inmuebles y a la constitución de relaciones reales sobre los mismos, ofreciendo con ello sólidas bases en qué asentar el crédito hipotecario. Como todo complejo normativo, el ordenamiento hipotecario se funda en una serie de principios generales que dotan a sus normas de un sentido unitario. Tales principios no son axiomas inconcusos sino más bien creaciones técnicas, instrumentos idóneos para conseguir en la realidad las finalidades específicas perseguidas por la institución registral....”